DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-16 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 17-20, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 07/02/20 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Kirk Nuzum on August 24, 2021.

The application has been amended as follows: 
Claim 17: A method for discharging a contrast agent into a body lumen, the method comprising: inserting a medical elongated body into the body lumen, the medical elongated body including a shaft having a lumen through which the contrast agent can flow, a hub interlocked and fixed to a proximal side of the shaft, and a cylindrical structure portion which is provided at a distal portion of the shaft and wherein a proximal-most end of the cylindrical structure portion is located distally of the proximal side of the shaft, the cylindrical structure portion including an insertion hole extending in an axial direction from a proximal end to a distal end of the cylindrical structure portion, the insertion hole including a proximal opening at the proximal end of the cylindrical structure portion and a distal opening at the distal end of the cylindrical structure portion, wherein the cylindrical structure portion includes: a first cylindrical body which has the insertion hole and is fixed to the distal portion of the shaft; a second cylindrical body which is disposed radially outward of the first cylindrical body and is liquid-tightly fixed to the distal portion of the shaft and a proximal portion of the cylindrical 
Claim 18: The method according to claim 17, comprising: recessing an outer surface of the shaft toward the lumen of the shaft on a distal side of the shaft, 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to anticipate or render obvious a medical elongate body comprising  a shaft, a hub; and a cylindrical structure portion provided at a distal portion of the shaft and wherein a proximal-most end of the cylindrical structure portion is located distally of the proximal side of the shaft; the cylindrical structure portion including: a first tubular body which includes an insertion hole, a second cylindrical body, a space portion provided between the first cylindrical body and the second cylindrical body that communicates with the lumen of the shaft, and an opening portion positioned at a distal portion of the cylindrical structure portion through which fluid lowing from the lumen of the shaft into the space portion out of the cylindrical structure portion in combination with the other limitations of independent claims 1, 13, and 17. 
The closest prior art of record is Keith (USPN 5156594). Keith discloses a medical elongated body (20), the medical elongated body comprising: a shaft (22) having a lumen (62) through which a fluid can flow; a hub (42); and a tubular structure portion (24, 26) wherein a proximal-most end of the tubular structure portion is located distally of the proximal side of the shaft (Figure 2), wherein the tubular structure portion includes: a first tubular body (80) which includes an insertion hole (52); a second tubular body (82, 26) which is disposed radially outward of the first tubular body; and a space portion (104, 106) which is provided between the first tubular body and the second tubular body (Figure 2). However, Keith fails to explicitly teach that the tubular structure portion is a cylindrical structure portion or that the second tubular body . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH J SWANSON whose telephone number is (571)270-0394.  The examiner can normally be reached on M-F 9 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/LEAH J SWANSON/Examiner, Art Unit 3783                                                                                                                                                                                                        

/EMILY L SCHMIDT/Primary Examiner, Art Unit 3783